Exhibit 99.1 INDEPENDENT AUDITORS´ REPORT To the Board of Directors and Stockholders of Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A. We have audited the accompanying financial statements of Sociedad de Servicios Técnicos Geológicos Geotec Boyles Bros S.A. (the “Company”), which comprise the balance sheets as of December 31, 2012 and 2011 and the related statements of income, stockholders’ equity, and cash flows for the years then ended, and the related notes to financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America. This responsibility includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. Accordingly, we express no such opinion. An audit also includes assessing the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made ​​by the Company’s management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Other Matter The accompanying statements of income and cash flows for the year ended December 31, 2010 were not audited, reviewed, or compiled by us and, accordingly, we do not express an opinion or any other form of assurance on them. /s/ DELOITTE AUDITORES Y CONSULTORES LIMITADA March 28, 2013 Santiago, Chile SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. BALANCE SHEETS AS OF DECEMBER 31, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Notes ASSETS ThUS$ ThUS$ CURRENT ASSETS: Cash and cash equivalents 4 Trade receivables, net 3 Accounts receivable from related companies 8 8 Inventories, net 3 Prepaid expenses and other current assets 3 Recoverable taxes - Deferred income taxes 11 Total current assets PROPERTY, PLANT AND EQUIPMENT: Buildings Machinery and equipment Vehicles Machinery and vehicles acquired under capital leases Less - accumulated depreciation ) ) Net property, plant and equipment OTHER ASSETS: Account receivables from related companies 8 - Investment in affiliate 7 Total other assets TOTAL ASSETS The accompanying notes are an integral part of these financial statements Notes LIABILITIES AND STOCKHOLDERS' EQUITY ThUS$ ThUS$ CURRENT LIABILITIES: Short-term debt 9 - Current maturities of long-term debt 9 Current maturities of capital leases 10 Accounts payable 3 Accounts payable to related companies 8 Withholdings and accrued expenses 3 Unearned income 3 Income taxes payable - Other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term debt 9 - Capital leases 10 81 Accrued expenses 3 Unearned income 3 Deferred income taxes 11 Total long-term liabilities STOCKHOLDERS' EQUITY: Common stock Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2012, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Notes ThUS$ ThUS$ ThUS$ (Unaudited) REVENUES COST OF REVENUES ) ) ) GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES ) ) ) OPERATING INCOME OTHER INCOME (EXPENSE): Equity in net earnings of affiliate 48 70 40 Financial expense ) ) ) Foreign exchangegains (losses) ) Other income (expense) - net ) Income before income taxes Income tax expense 11 ) ) ) Net income The accompanying notes are an integral part of these financial statements SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2012, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Common Common Retained Total Shares stock earnings equity ThUS$ ThUS$ ThUS$ Balance as of January 1, 2010 Dividends distribution - ) ) Comprehensive income: Net income for the year 2010 - Balance as of December 31, 2010 Dividends distribution - ) ) Comprehensive income: Net income for the year 2011 - Balance as of December 31, 2011 Dividends distribution - ) ) Comprehensive income: Net income for the year 2012 - Balance as of December 31, 2012 The accompanying notes are an integral part of these financial statements SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2012, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) ThUS$ ThUS$ ThUS$ (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Collection of trade account receivables Other income received Payments to suppliers and personnel ) ) ) Payment of interest ) ) ) VAT and similar items paid ) ) ) Total net cash flows provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of leasing ) ) ) Proceed from loans - Dividend payments ) ) ) Rapayments of loans ) ) ) Total net cash flow (used in) provided by financing activities ) ) CASH FLOWS FROM INVESTMENT ACTIVITIES: Sales of fixed assets Loan to related parties - ) - Payments of loans to related parties - Purchases of fixed assets ) ) ) Total net cash flow used in investment activities ) ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT THE END OF YEAR The accompanying notes are an integral part of these financial statements SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2012, 2 (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) ThUS$ ThUS$ ThUS$ (Unaudited) RECONCILIATION BETWEEN NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES AND NET INCOME FOR THE YEAR: Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Net foreign exchange differences ) ) Equity share in net income of related company ) ) ) Allowance for inventory reserve Deferred income taxes ) Changes in operating assets (increases) decreases: Trade account receivables ) ) Inventories ) ) Other assets ) Due from related companies ) Changes in operating liabilities increases (decreases): Accounts payable related to operating income ) Other accounts payable Unearned revenues ) ) VAT and similar payables ) 45 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES SOCIEDAD DE SERVICIOS TECNICOS GEOLOGICOS GEOTEC BOYLES BROS S.A. NOTES TO FINANCIAL STATEMENTS (In thousands of United States dollars - ThUS$) (The 2010 financial statements are unaudited) Note 1. Description of business The Company provides mining prospection services principally in the area of drilling and maintenance and recovery of water wells. Note 2. Summary of significant accounting policies Basis of Presentation - The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Foreign Currency Transactions and Translation - The currency of the country in which the Company is incorporated is the Chilean pesos.Management determined the U.S. dollar as the Company’s functional currency in accordance with the Statement of Financial Accounting Standards (“SFAS”) No. 52 (codified in FASB ASC Topic 830).Accordingly, the Company remeasured into U.S. dollars monetary assets and liabilities at year-end exchange rates while nonmonetary items are remeasured at historical rates. Income and expense accounts are remeasured at the monthly average rates in effect during the year, except for depreciation which is remeasured at historical rates.Gains or losses from changes in exchange rates are recognized in income in the year of occurrence. Foreign exchange gains (losses) for 2012, 2011 and 2010 amounted to ThUS$1,520, ThUS$(3,304) and ThUS$822, respectively. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Inventories - Inventories are valued at the lower of cost or market (net realizable value). Cost is determined by the weighted average method. Adjustments of value are recorded for inventory considered to be excess or obsolete.The amount of adjustments as of December31, 2012 and 2011 was ThUS$603 and ThUS$533, respectively. Property, plant and equipment - Property, plant and equipment are recorded at acquisition cost, net of accumulated depreciation. Routine maintenance costs are expense as incurred.Assets acquired under capital leases are recorded as acquisitions of property, plant and equipment, in an amount equivalent to the lower of; present value of the minimum lease payments, plus the present value of the purchase option and market value.The assets will be legally owned by the company only when it exercises the purchase option. 1 Depreciation is provided using the straight-line method over the estimated useful lives of the assets. As of December 31,2012, accumulated depreciation for assets owned and for leased assets amounted ThUS$53,717 and ThUS$880, respectively, (ThUS$47,918 and ThUS$1,701, as of December 31, 2011, respectively). Depreciation expense for assets owned was ThUS$12,958, ThUS$9,586 and ThUS$7,963 in 2012, 2011 and 2010, respectively.Depreciation expense for leased assets was ThUS$715, ThUS$1,139 and ThUS$1,061 in 2012, 2011 and 2010, respectively.The useful lives used for the items within each property classification are as follows: Years Buildings 20 Camps 1 Machinery and equipment 5 Vehicles 3 to 5 Leased assets 5 Impairment of Long-Lived Assets - Long-lived assets, such as property, plant and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, then an impairment charge is recognized by the amount by which the carrying amount of the asset exceeds the fair value of the asset.The Company has determined that no impairment of long-lived assets was required, for the years ended December 31, 2012 and 2011. Revenue recognition- Revenues from contracts for the Company’s mineral exploration drilling services are billable based on the quantity of drilling performed. Thus, revenues for these drilling contracts are recognized on the basis of actual footage or meterage drilled. Revenues from contracts for maintenance and recovery of water wells are recognized upon rendering of such services. Allowance for doubtful accounts receivables - The Company estimates the allowance based on an individual analysis of customer credit worthiness and payment capacity.The Company has determined that no allowance for doubtful accounts receivables was required, as of December31, 2012 and 2011. Cash and cash equivalents - The Company considers investments with an original maturity of three months or less when purchased to be cash equivalents.As of December31, 2012 and 2011, cash and cash equivalents include cash on hand and in banks, and marketable securities.The carrying value of cash and cash equivalents approximates fair value. Accrued expenses - Vacation cost and compensation plan for executives accruals are accrued as an expense in the year in which earned. 2 Income taxes - Income taxes are provided using the asset-and-liability method, in which deferred taxes are recognized for the tax consequences of temporary differences between the financial statements carrying amounts and tax basis of existing assets and liabilities.Deferred tax assets are reviewed for recoverability and valuation allowances are provided as necessary. Provisions for income taxes are made in accordance with Chilean tax regulations. The Company’s estimate of uncertainty in income taxes is based on the framework established in the accounting for income taxes guidance. This guidance addresses the determination of how tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. The Company recognizes the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. For tax positions that meet this recognition threshold, the Company applies judgment, taking into account applicable tax laws and experience in managing tax audits and relevant GAAP, to determine the amount of tax benefits to recognize in the financial statements. For each position, the difference between the benefit realized on our tax return and the benefit reflected in the financial statements is recorded as a liability in the balance sheet. This liability is updated at each financial statement date to reflect the impacts of audit settlements and other resolution of audit issues, expiration of statutes of limitation, developments in tax law and ongoing discussions with taxing authorities. As of December 31, 2012 and 2011 there are no uncertain tax positions that should be recorded in the financial statements. In addition, the Company does not have any accrued interest and penalties related to unrecognized tax benefits. Investment in affiliated companies - Investments in affiliates (20% to 50% owned) in which the Company has the ability to exercise significant influence over operating and financial policies are accounted for by the equity method. Fair Value of Financial Instruments - The carrying amounts of financial instruments, including cash and cash equivalents, trade and note receivables, accounts and notes payable and accrued expenses approximate fair value as of December 31, 2012 and 2011, because of the relatively short maturity of those instruments. See Note 6 and 9, for disclosures regarding the fair value of mutual funds and indebtedness of the Company, respectively. 3 Note 3. Composition of Certain Financial Statements Captions December 31, (in thousands of U.S. dollars - ThUS$) ThUS$ ThUS$ Accounts receivable, net Accounts receivable Less allowance for doubtful accounts (3) - - Inventories, net Bits and diamonds Bars and casings Spare parts and other Less adjustments of inventory value (3) ) ) Prepaid expenses and other current assets Prepaid expenses Other receivable Accounts payable Foreign suppliers 4 Domestic suppliers Withholdings and Accrued expenses Vacation benefits Withholdings Other Accrued expenses Plan for executives (1) Unearned income - current portion Advances from customers (2) Unearned income - long term portion Advances from customers (2) 4 During May 2011, the Company established a compensation plan for executives, with the purpose of retaining those executives considered key to business and company’s development. The compensation plan is to provide economic benefits to these executives, who must meet certain requirements in order to be eligible to receive these benefits, such as to remain in the company for certain period of time, in the event of voluntary resignation. In case of dismissal or death, the benefit will become effective immediately. As of December 31, 2012 and 2011, the amount of this provision is ThUS$4,980 and ThUS$4,046, respectively. The following table reflects the detail of unearned income as of December 31, 2012 and 2011: December 31, Short term Long term Short term Long term ThUS$ ThUS$ ThUS$ ThUS$ Minera Escondida (i) Minera Escondida (ii) - - - Compañía Minera Doña Inés de Collahuasi(iii) - - - Anglo American Sur S.A. (iv) - - 92 - Minera Spence S.A. (v) - - - Total (i) Relates to advance payments received from customer Minera Escondida for drilling integral services, which will be recognized over 68 monthly installments in accordance to actual footage or meterage drilled. As of December 31, 2012 and 2011 the outstanding balance amounted ThUS$1,679 and ThUS$2,439, which corresponds to 21 and 33 monthly installments, respectively. For this transaction the Company has issued letters of guarantee (see Note 13). (ii) Relates to advance payments received from customer Minera Escondida for a total amount of ThUS$123, for drilling services to be provided within the first months of 2012. (iii) Relates to advance payments received from customer Compañía Minera Doña Inés de Collahuasi for a total amount of ThUS$284 for purchases of materials, that were delivered in January 2012. (iv) Relates to an advance payment receive from customer Anglo American Sur S.A. for a total amount of ThUS$92 for drilling services to be provided the first months of 2012. (v) Relates to an advance payment receive from customer Minera Spence S.A. for a total amount of ThUS$455 for drilling services to be provided during the first semester of 2013. 5 The following table reflects the changes in the allowance for doubtful accounts receivables and adjustments of inventory value accounts: Beginning Charged to Ending balance expense Written-off balance in thousands of U.S. dollars - ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ Allowance for doubtful accounts receivables - Adjustments of inventory value ) Allowance for doubtful accounts receivables - Adjustments of inventory value - Note 4. Cash and Cash Equivalents The detail of cash and cash equivalents is as follows: ThUS$ ThUS$ Cash in banks Marketable securities (1) - Total The marketable securities correspond to investments in mutual funds. The following table reflects the detail of these mutual funds: Financial Number Institution Fund Currency of units ThUS$ ThUS$ Santander Asset Management S.A. Tesorería Ch$ - Santander Asset Management S.A. Tesorería Ch$ - Itaú Chile Adm. Gral. de Fondos S.A. Capital Ch$ - Banchile Inversiones Liquidez Full Ch$ - Total - 6 Note 5. Supplemental Cash Flow Information Supplemental cash flow information is summarized as follows: For the Year Ended For the Year Ended For the Year Ended December 31, 2012 December 31, 2011 December 31, 2010 (unaudited) in thousands of U.S. dollars - ThUS$ ThUS$ ThUS$ ThUS$ Income taxes paid Non-cash items - - - Note 6. Fair Value Measurements The Company’s estimates of fair value for financial assets and liabilities are based on the framework established in the fair value accounting guidance. The framework in based on the inputs used in the valuation, gives the highest priority to quoted prices in active markets and requires that observable inputs be used in the valuations when available. The three levels of inputs used to measure fair value are listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than those included in Level 1, such as quoted market prices for similar assets and liabilities in active markets or quoted prices for identical assets in inactive markets. Level 3 – Unobservable inputs reflecting our own assumptions and best estimate of what inputs market participants would use in pricing an asset or liability. The Company’s assessment of the significance of a particular input to the fair value in its entirety requires judgment and considers factors specific to the asset or liability. The Company’s financial instruments held at fair value are presented below as of December 31, 2012: Financial assets held at fair value Carrying Fair value measurements value Level 1 Level 2 Level 3 ThUS$ ThUS$ ThUS$ ThUS$ Mutual funds - - Total - - 7 Note 7. Investment in Affiliates The Company holds jointly controlled interest of 50% in Centro Internacional de Formación S.A. and Geo Estrella S.A., which is accounted for under the equity method. Summarized financial information of the affiliates as of December31, 2012, 2011 and 2010, and for the years then ended, are as follows: Non-current Current Non-current Current Net Undistributed Company assets assets liabilities liabilities Equity income earnings ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ Centro Internacional de Formación S.A. - - 27 91 Geo Estrella S.A. - - - 10 Non-current Current Non-current Current Net Undistributed Company assets assets liabilities liabilities Equity income earnings ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ Centro Internacional de Formación S.A. 5 14 26 36 Geo Estrella S.A. - - - 49 Non-current Current Non-current Current Net Undistributed assets assets liabilities liabilities Equity income earnings Company (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ Centro Internacional de Formación S.A. 4 - 9 69 69 Geo Estrella S.A. - 49 10 39 8 Note 8. Related party transactions The Company is affiliated with a number of companies through common ownership.The balances of related party receivables and payables at year end and transactions during the year are as follows: Accounts receivable / payables Transactions Short Long Short Long Sales and Purchases and term term term term other revenues other costs (unaudited) (unaudited) ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ ThUS$ Due from related companies: MDF S.A. - Geotec Perú S.A. - - 17 - 42 27 28 - - - Boytec Sondajes de México S.A. - - 15 - - - Sondajes Geotec Colombia S.A.S 5 - 17 - - - Christensen Chile S.A. - Christensen Comercial S.A. - 6 8 - - - Cs Geocontroladores S.A. - 41 - Technosteel S.A. - 11 - Terratec S.A. - Geotec S.A. - 21 - Datawell S.A. - Geo Estrella S.A 3 - - - 3 9 - - - Total 8 - Due to related companies: Inmobiliaria Plantel Industrial Ltda. (Ex - Plantel Industrial S.A.) - Christensen Comercial S.A. - 20 44 18 MDF S.A. 63 - Geo Estrella S.A 24 - 24 - - Christensen Chile S.A. - Cs Geocontroladores S.A. - Imatec Ltda. - Gesanet S.A. - 90 - - Technosteel S.A. - 27 - - Terratec S.A. - Datawell S.A. - CSI S.A. - Centro Internacional de Formación S.A. - Total - - Inmobiliaria Plantel Industrial Ltda.: On August 2002, the Company leased an industrial plant located in the city of Santiago to Inmobiliaria Plantel Industrial Ltda.The monthly installments for the year 2012 were ThUS$65 (ThUS$65 in 2011). On June 2007, the Company leased an industrial plant located in the city of Antofagasta to Inmobiliaria Plantel Industrial Ltda.The monthly installments for the year 2012 were ThUS$39 (ThUS$39 in 2011). 9 Future minimum rental payments required under operating leases in excess of one year from December 31, 2012 and 2011, are as follows: ThUS$ ThUS$ - 2017 and thereafter - - Boytec Sondajes de México S.A.: On August 2011, the Company made two loans to Boytec Sondajes de México S.A. for ThUS$650 and ThUS$1,000, respectively. The loans mature on August 2013, and bear interest of 4.90% in the year 2012 (4.90% in 2011). On September 2011, the Company made a loan to Boytec Sondajes de México S.A. for ThUS$650. The loan matures on September 2013, and bear interest of 4.55% in the year 2012 (4.55% in 2011). These loans were prepaid on March 2012. Christensen Chile S.A.: The account payable to Christensen Chile S.A., relates to purchases of raw materials used in production. The accounts payable and receivable with related parties are being paid or received within the normal business cycle of the Company, as other suppliers or customers, and therefore do not bear any interest. 10 Note 9. Short Term and Long Term Debt a. Short Term Debt The following table reflects the detail of the short-term debt: Financial Monthly Issuance Expiration Institution Transaction Currency rate date date ThUS$ ThUS$ Banco BBVA (1) Loan Ch.$ 0.59% Dec - 2011 Jan - 2012 - Banco BBVA (2) Letter of credit US$ Libor + 1.28% Dec - 2011 Feb - 2012 - Total - On December 19, 2011, the Company entered into a loan with bank BBVA for ThUS$5,778, which bear a monthly interest rate of 0.59% and matures in January, 2012. On January 20, 2012 the loan was paid. Letter of credit to finance the importation of a drilling machine Schramm T685. On February, 2012, the letter of credit was paid. b. Long Term Debt Debt outstanding as of December 31, 2012 and 2011, whose carrying value approximates fair value, was as follows: Financial Transaction Currency Rate Short-term portion Long-term Expiration Institution date ThUS$ ThUS$ ThUS$ ThUS$ Banco Security Loan Ch$ % - Aug - 2013 Banco Security Loan Ch$ % - Aug - 2013 Banco Security Loan Ch$ % - Sept - 2013 - The purpose of those loans was to finance the purchase of a machinery from the related party Boytec Sondajes de México S.A.The Company recorded an account receivable from Boytec Sondajes de México S.A. as of December 31, 2011 (See Note 8). 11 As of December 31, 2012 and 2011, debt outstanding will mature by fiscal year as follows: In thousands of U.S. dollars - ThUS$ - - - Total Note 10. Leases Financial Transaction Currency Monthly Short-term portion Long-term Expiration Institution rate date ThUS$ ThUS$ ThUS$ ThUS$ Banco Santander lease-back UF % - - - Feb - 2012 Banco Santander lease-back UF % - - Oct - 2014 Banco BBVA lease-back UF % - 21 - - Jan - 2012 Banco BBVA lease-back UF % - - - Sept - 2012 Banco BBVA lease-back UF % - - Apr - 2014 Banco Chile lease-back Ch$ % - - - Oct - 2012 Banco Chile lease-back UF % 88 - 81 Feb - 2013 Banco Chile lease-back UF % - - Mar - 2014 Banco Itaú lease-back UF % - - Dec - 2014 Total 81 As of December 31, 2012, the Company has entered into five sale and leaseback contracts with banks, which are denominated in Ch$ (Chilean pesos) and UF (UF: is an inflation-indexed, Chilean peso-denominated monetary unit.The UF rate is set daily in advance based on the change in the Consumer Price Index in relation to the previous month as reported in the monthly publication of the Central Bank of Chile). These leases are payable in monthly installments throughout the years 2013 and 2014. The assets acquired are trucks perforators and machinery, and the detail of the years to maturity is as follows: Years to maturity ThUS$ ThUS$ - 81 - Total 12 Note 11. Income taxes Income before income taxes is as follows: For the Year Ended December 31, ThUS$ ThUS$ ThUS$ in thousands of U.S. dollars - ThUS$ (unaudited) Income before income taxes The benefit/(expense) for incomes taxes consists of the following: For the Year Ended December 31, ThUS$ ThUS$ ThUS$ in thousands of U.S. dollars - ThUS$ (unaudited) Current taxes ) ) ) Deferred taxes ) 22 Total, net ) ) ) Deferred income tax assets and liabilities as of December 31, 2012 and 2011 are comprised of the following: Short term Long-term December 31, December 31, ThUS$ ThUS$ ThUS$ ThUS$ in thousands of U.S. dollars - ThUS$ Deferred income tax assets: Vacation accruals - - Unearned income 36 66 Other provision - - Inventory reserve - - Deferred income tax assets 36 66 Deferred income tax liabilities: Property, plant and equipment 29 Capital leases Compensation plan for executives - - - Deferred income tax liabilities 13 A reconciliation of total income tax expense to statutory tax rate is as follows: For the year ended For the year ended For the year ended December 31, 2010 December 31, 2012 December 31, 2011 (unaudited) Amount Effective Amount Effective Amount Effective in thousands of U.S. dollars - ThUS$ ThUS$ Rate ThUS$ Rate ThUS$ Rate Income tax at statutory tax rate % % % Difference in tax expense resulting from: Non deductible expenses % - - (6 ) %) Permanent differences ) %) - Other ) %) ) %) ) %) Income tax expense % % % The Company is potentially subject to income tax audits in Chile until the applicable statute of limitations expires. Tax audits by their nature are often complex and can require several years to complete. The tax years subject to examination are 2007 through 2012. Note 12. Stockholders’ equity Common stock - As of December 31, 2012, common stock authorized, issued and outstanding consists of 3,600,000 no-par value shares. Dividend distribution - As approved at the Ordinary Stockholders’ meeting, the Board of Directors agreed on January, February, March, April, May, June, August, September, October, Novemberand December of 2012 to pay dividends of US$0.139, US$0.139, US$0.139, US$0.139,US$0.139, US$0.139, US$0.139, US$0.139, US$0.139, US$0.139 and US$0.138 per share, respectively.The total dividend distribution amounted to ThUS$5,500. As approved at the Ordinary Stockholders’ meeting, the Board of Directors agreed on March, April, May, June, August, September, Novemberand December of 2011 to pay dividends of US$0.136, US$0.141, US$0.141, US$0.139,US$0.136, US$0.127, US$0.144 and US$0.147 per share, respectively.The total dividend distribution amounted to ThUS$4,000. As approved at the Ordinary Stockholders’ meeting, the Board of Directors agreed on February, March, April, June, August, September and December of 2010 to pay dividends of US$0.140, US$0.140, US$0.140, US$0.140, US$0.135 and US$0.138 per share, respectively.The total dividend distribution amounted to ThUS$3,000. 14 Note 13. Guarantees As of December 31, 2012, the Company has given letters of guarantee to customers for the fulfillment of contracts and proposals, amounting to ThUS$11,017.This amount includes ThUS$2,673 from the client Minera Escondida Ltda. Letter of Issuance Expiring Bank issuer Beneficiary guarantee date date Amount N° ThUS$ Security Anglo American Michiquillay S.A 08/09/12 02/13/13 11 Security Anglo American Norte S.A 08/09/12 02/15/13 23 CorpBanca Anglo American Sur S.A 08/10/12 02/15/13 18 CorpBanca Cia. Constructual Min. Candelaria 11/19/12 02/21/13 5 Security Cia Minera Doña Ines de Collahuasi 03/29/12 03/31/13 Security Cia Minera Doña Ines de Collahuasi 03/27/12 03/31/13 Security Cia Minera Doña Ines de Collahuasi 10/23/12 04/30/13 Security Compass CateringSA. 03/09/12 03/15/13 Security Compass CateringSA. 03/09/12 04/15/13 BBVA Codelco Chile SA 03/28/12 03/01/13 Security Faena Teniente 12/20/12 12/20/13 CorpBanca Min. Escondida Ltda. 06/05/12 12/31/12 Bco. Chile Min. Escondida Ltda. 333534-9 08/14/12 01/02/13 80 Bco. Chile Min. Escondida Ltda. 333533-1 08/14/12 01/30/13 80 Bco. Chile Min. Escondida Ltda. 333530-7 08/14/12 02/28/13 80 Bco. Chile Min. Escondida Ltda. 333529-2 08/14/12 04/01/13 80 Bco. Chile Min. Escondida Ltda. 333528-4 08/14/12 04/30/13 80 Bco. Chile Min. Escondida Ltda. 333527-6 08/14/12 05/30/13 80 Bco. Chile Min. Escondida Ltda. 333526-8 08/14/12 07/01/13 80 Bco. Chile Min. Escondida Ltda. 333525-0 08/14/12 07/30/13 80 Bco. Chile Min. Escondida Ltda. 004093-7 08/14/12 08/30/13 80 Bco. Chile Min. Escondida Ltda. 004092-9 08/14/12 09/30/13 80 Bco. Chile Min. Escondida Ltda. 004091-1 08/14/12 10/30/13 80 Bco. Chile Min. Escondida Ltda. 004090-3 08/14/12 12/02/13 80 Bco. Chile Min. Escondida Ltda. 004089-8 08/14/12 12/30/13 80 Bco. Chile Min. Escondida Ltda. 004088-0 08/14/12 01/30/14 80 Bco. Chile Min. Escondida Ltda. 004087-2 08/14/12 02/28/14 80 Bco. Chile Min. Escondida Ltda. 004086-4 08/14/12 03/21/14 80 Bco. Chile Min. Escondida Ltda. 004085-6 08/14/12 04/30/14 80 Bco. Chile Min. Escondida Ltda. 000000-0 08/14/12 05/30/14 80 Bco. Chile Min. Escondida Ltda. 004080-6 08/14/12 06/30/14 80 Bco. Chile Min. Escondida Ltda. 004079-1 08/14/12 07/30/14 80 Bco. Chile Min. Escondida Ltda. 004078-3 08/14/12 09/01/14 80 Bco. Chile Min. Escondida Ltda. 004095-3 08/14/12 09/30/14 80 BBVA Min. Escondida Ltda. 11/20/12 09/13/13 CorpBanca Min. Gaby 10/22/12 07/22/13 Bco. Santander Cía. Minera del Pacifico 12/11/12 04/30/13 Security Minera Spence 09/14/11 01/15/14 BBVA Minera Tres Valles 05/28/12 11/02/13 CorpBanca Piezometricos div. RT 09/26/12 02/04/13 BBVA Sondajes Geotec Colombia 02/23/12 03/23/13 BBVA Cía. Minera del Pacifico 06/18/12 01/11/13 Bco. Santander Boytec Sondajes de México S.A. de C.V. 03/08/12 04/07/14 Total 15 As of December 31, 2011, the Company has given letters of guarantee to customers for the fulfillment of contracts and proposals, amounting to ThUS$5,731.This amount includes ThUS$1,530 from the client Minera Escondida Ltda. Letter of Issuance Expiring Bank issuer Beneficiary guarantee date date Amount N° ThUS$ BBVA Cia. Min. Ines de Collahuasi SCM 4/27/2011 3/31/2012 Security Cia. Min. Ines de Collahuasi SCM 4/27/2011 3/31/2012 CorpBanca Minera Mulpun Limitada 5/13/2011 5/6/2012 Security Minera Spence S.A. 9/14/2011 1/15/2014 BBVA Minera Escondida Ltda. 10/20/2011 11/15/2012 CorpBanca Codelco Chile Div. Chuqui 10/19/2011 10/1/2012 Security Codelco Chile Div. RT 10/19/2011 10/1/2012 CorpBanca Minera Escondida Ltda. 12/27/2011 6/30/2012 Security Compañía Minera del Pacifico S.A. 10/28/2011 4/15/2012 Santander Stgo. Min. Escondida Ltda. 7/1/2008 1/30/2012 Santander Stgo. Min. Escondida Ltda. 7/1/2008 2/28/2012 Santander Stgo. Min. Escondida Ltda. 7/1/2008 3/30/2012 Santander Stgo. Min. Escondida Ltda. 7/1/2008 4/30/2012 Santander Stgo. Min. Escondida Ltda. 7/1/2008 5/30/2012 Santander Stgo. Min. Escondida Ltda. 7/1/2008 6/30/2012 Total Note 14. Contingencies and commitments The Company is not involved in any contingencies and commitments as of December 31, 2012 and 2011. Note 15. Subsequent events Between January 1, 2013 and March 28, 2013, the issuance date of these financial statements, no subsequent events occurred that could materially affect the financial results of the Company. Note 16. New accounting pronouncements In January 2013, the FASB issued accounting guidance clarifying the scope of its previously issued requirements to disclose gross and net amounts of eligible financial assets and financial liabilities recognized on the balance sheet. The guidance is effective for annual reporting periods beginning after January 1, 2013, and interim periods within those annual periods. The Company will adopt the revised accounting guidance effective January 1, 2013, and anticipates that this adoption will have limited impact on the Company’s disclosures. * 16
